Name: Commission Regulation (EEC) No 3683/87 of 9 December 1987 fixing the import levy on molasses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 346/20 Official Journal of the European Communities 10 . 12. 87 COMMISSION REGULATION (EEC) No 3683/87 of 9 December 1987 fixing the import levy on molasses THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community. Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 229/87 (2), and in particular Article 16 (8 ) thereof, Whereas the import levy on molasses was fixed by Regu ­ lation (EEC) No 2569/87 (3 ), as last amended by Regula ­ tion (EEC) No 3540/87 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2569/87 to the information at present available to the Commission that the levy at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The import levy referred to in Article 16 ( 1 ) of amended Regulation (EEC) No 1785/81 shall be, in respect of molasses, as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 10 December 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1987 . For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 9 December 1987 fixing the import levy on molasses (ECU/100 kg) CCI heading No Description Levy 17.03 Molasses , whether or not decolorized 0,23 ( ! ) OJ No L 177, 1 . 7 . 1981 , 4 . (2) OJ No L 25, 28 . 1 . 1987 , p. 1 , (3) OJ No L 243 , 27 . 8 . 1987 , P . 48 . (4) OJ No L 336, 26 . 13 . 1987, p . 29 .